Citation Nr: 1019118	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-30 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to reimbursement of medical expenses by the 
Department of Veterans Affairs (VA) for the cost of non-VA 
medical inpatient treatment at a private medical facility in 
April 2008.

(The issues of entitlement to service connection for a 
respiratory disorder, a prostate disorder, heart disease, a 
genitourinary disorder, manifested by low sperm count and 
erectile dysfunction are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971. 

This matter is on appeal from June 2008 determinations by the 
Department of Veterans Affairs Medical Center (VAMC) in North 
Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his October 2008 substantive appeal, the Veteran checked 
the box indicating that he desired a Board hearing to be 
conducted by a Veterans Law Judge (VLJ) at the VA Central 
Office in Washington, DC.  The Veteran was scheduled for a 
Board hearing in Washington, DC, to be held on February 8, 
2010.

The applicable regulations provide that a request for a 
change in hearing date can be submitted at any time up to two 
weeks prior to the scheduled hearing if good cause is shown.  
38 C.F.R. § 20.704 (2009).  In January 2010, the Veteran 
submitted a timely request for a videoconference hearing 
before a VLJ at the North Little Rock RO, as his heart 
condition, medicine regimen, and current financial situation 
prevented traveling to DC for the scheduled VA Central Office 
hearing in February.  

In March 2010, the Veteran and his spouse testified at a 
videoconference hearing at the RO before the Board on issues 
originating from the North Little Rock Regional Office.  A 
transcript of the hearing is associated with the record.  
However, for reasons which are uncertain, the Veteran's file 
from the Little Rock VA Medical Center was not made 
available, which resulted in the undersigned being unaware of 
the appeal for reimbursement.  It is equally unclear as to 
whether the Veteran's representative, who was sitting in 
Washington, D.C., at the time of the hearing, had knowledge 
of the pending medical reimbursement claim/appeal.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Thus, a remand of this matter to the VAMC is warranted to 
schedule the Veteran's requested videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The VAMC should schedule the Veteran for a 
videoconference hearing at the earliest 
available opportunity.  The VAMC should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

